department of the treasury internal_revenue_service teige eo examination fulton street room dollar_figure breckiyn ny tar exempt and gos vernment extities division uil dollar_figure-01 release number release date legend organization d date date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district columbia dear _ this ig a final adverse determination_letter as to o's exempt status under sec_501 cx of the internal_revenue_code recognition of your exemption from federal_income_tax as an organization deseribed in internal_revenue_code section dollar_figure c is retroactively revoked effective d for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 c you are not a charitable_organization within the meaning of sec_1 cx3 -1 d you operate substantially for non-exempt purposes you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization please refer to the attached form 886-a which sets forth the facts law and analysis upon which this final adverse determination is based contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code oe wy you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december thereafter and for all years processing of income_tax returns and assessment of eny taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code hyou decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding ling pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d united_states court of federal claims madison place nw washington d c unned states district_court for the district of columbia constitution avenue nw washington d infemal revenue service taxpayer_advocate services metrotech center fulton street brooklyn ny you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can eall and ask for taxpayer advovate assistance or you cen contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper hardlling we will notify the appropriate state officials of this action as required by sec_6104 c of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marshe a ramirez director eo examinations enclosure form publication so poa form whether o ls opersted exclusively for exempt purposes described within internal_revenue_code section s01 a whether o is engaged primarily in activities thet accomplish an exempt_purpose b whether more tae an insubstantial part of o's activities are in fartherance of non-exempt purpose an audit of o was commenced on di for the year ended d2 co was incorporated under the laws of the dollar_figure of the not-for-profit corporation law on in determination_letter dated d4 waz determined to be exempt from federal_income_tax ag an organization described in sec_301 c it was further determined to be classified as public charity as deseribed under sec_509 a o was located at a in rs articles of incorporation stated its purpose to be a to assist needy debtors to improve their finances through educating tom ss to better means of managing their money and through secking for them if appropriste an extension or other reorganization of thelr debts to have in furtherance of lis not-for-profit corporate purposes all of the powers conferred upon corporations organized under the not-for-profit corporation law subject_to any limitations thereof contained in this certificate of incorporation or in the laws of the dollar_figure the board_of directors of of the organization owas comprised of only the officers and key employees ol president o2 former president and director key_employee kay employes per the form_990 filed by the organization for the tax_year ending d2 the officers were c1 president o2 former president director o3 secretary director treasurer director and administrator's and salaries for the year ended d2 reflected on form_990 part v page were as follows the agent was informed afier various contacts with the president of the organization and its accountant that the organization had ceased operations at the end of and had stopped secepting new clients the organization’s place of business has been closed since the organization has indicated in their responses to certain information_document_request items thet some of the requested records were placed in storage and are not readily available form_990 returns were filed for the years ended d2 and d3 operating losees were reported on both returns the organization's representative provided a copy of a servicing agreement exhibit b which indicated that effective as of d6 501_c_3_organization the obligation to provide ongoing credit_counseling_services to its existing clients o provided all client files including documentation and information regarding cach dmp client to the b the servicing agreement stated that the b a corporation unaffiliated with e would simultaneously-be terminating its contract with o that hed provided payment processing for the clients b and o had made an arrangement with e to take over the provision of these services shad assigned to bl an based sec _ the servicing agreement stated that o assigns to e the obligation to provide the following services to clients and e accepts such assignment a ongoing credit counseling and education b processing dmp payments responding to inquiries from cllents with dmp 's and related responsibilities pursuant to en arrangement with ballenger under en existing fulfillment agreement between e and b di processing regulatory requests with respect to the clients although remains processing refunds although o remains responsible for funding such refunds responsible for funding compliance with such regulatory requests to the extent those requirements cannot be satisfied directly by by information_document_request number item requested information as to whether or not form_990 was sled for the year ended d7 and if so requested the date fled or form_990 was not fled expected filing_date the representative responded that the and the expected filing_date is unknown due to the lack of material information needed fo complete the return and fo current nonpayment of accounting fees information_document_request number item requested information as to when the final form_990 is expected to be aled and for what year it will be aled the organization final return was t be filed it would probably be for the d7 stated in its response thet if tax yore information_document_request number item asked whether or not a certificate of thssolution had been aled with the and ifthe certificate of dissolution was filed to provide a copy the organization responded thet the cerfificete of dissolution had not beon filed if hasn't been filed because the attorney is owed several thousand dollars by for past services information_document_request number tem ze requested a written narrative of the activities of the organization o responded that it was a non profit credit counseling company thal would counsel individuals who were in financial debt the organization dealt mainly with eredit card debt o claimed in the response to itom 2c that it had trained credit counselors to counsel customers on how to lower their monthly bills by drastically lowering the interest mies on thelr credit cards this would help to bring them current with overdue credit card bills o claimed that they would do this strictly for a voluntary contribution customers would fill out paper work explaining in detail their credit card bills they would then send the orgenization thelr first monthly payment which was supposedly a voluntary contribution information_document_request number item 3f requested copy of the audited financial statements and report for the year ended d2 a copy wes submitted as requested note a to the financial statements stated the following the company is e non-profit corporation created for the purpose of helping tn reduce personel bankruptey by educating the public about personal money management skills and by assisting needy imdividuale and families who have floancial problems the principal activities of the company sre providing information te the general_public on sound money management counseling individuals and families who have financial problems and preparing budget plane for those individuals and families who can benefit from them 0's primary source of revenue was fees which have been incorrectly reflected on form_990 as gifts grants and contributions received there was no breakdown on page part vil of form_990 for the revenues received from creditor pair share payments client enrollment fees monthly service fees or gills grants and contributions if any interest dividends and other investment_income gf any or any other sources of revenue a breakdown of revenue was requested in information_document_request tem for the revenues derived from client enroliment fees monthly service fees creditor fair shere payments contributions interest dividends and other revemue per the t response the revenues received for the perind ending d2 were as follows d2 percentage of totel revenue contributions made al time of enrollment convibutions made at time of monthly debt installments revenues not classified - my e tote the breakdown of revenue received for the years ended de and d9 was as follows ds percentageof ds total revenus percentage of total revenue s contributions made at time of enrollment contributions made at time of monthly debt installments revenues cot classified total based on the response o's primary sources of revenue were fees paid_by clients af the time of enrollment and fees paid at the time of monthly installments these fees represented dollar_figure of the total revenue generated for the year ended dz the organization did not separate fair share oayments from contributions in their response information_document_request tem requested information as to whether or not the organization received pair share payments from credit card companies and if co to provide a list of all creditors the organization received fair shars payments from the organization responded yes majority of all existing credit cards the organization did not provide the requested listing information_document_request tem requested how the amount percontage of the fair share payment is determined and also to provide all documents which show the pair shere payment for cach of the creditors the organization received fair share payments from the organization responded to item as follows credit card company makes that decision the organization did not provide any documents or records listing the fair share payments from the creditors information_document_request tem mquested copies of all materials provided t the consumer explaining the fees to be charged for services the organization responded to item as follows contracts signed by the debtor’s explained the voluntary contributions some copies of contracts are in storage information_document_request item requested information on initial fees and if they were partially or totally waived and ifso what percentage were partielly waived and what percentage were totally waived the organization responded to tem as follows it depends on the member and what they choose to contribute information_document_request hem requested details on the fee structure including details on how fees are determined the organization responded that voluntary contributions were dollar_figure per month per account and the organization also asked for a voluntary contribution of percent of their totel debt load item requested information on the procedures used for clients who declined or refused to pay the fees the organization responded thet the procedures were the same for all clients hem requested deta on the number of clients who a did not initially pay any portion of the requested fee for enrollment and b did not pay any portion of the requested fee for monthly services the organization responded n a to tem lack of records documentation and substantiation the organization did not provide a list of event presenters or the training cach presenter had received ag requested in information_document_request rem as documented above the organization provided no records documentation and substantiation for various ems which were requested in information_document_request numbers through the organization did not provide copies of any syllabus agenda rosters sign in sheets handouts video or audio tapes as requested in information_document_request mumber hem the organization did not provide documents electronic or paper created when slent was contacted and enrolled in a dmp as requested in information_document_request umber hern the organization did not provide documents which reflected the fair share payment from each of the creditors ag requested in information_document_request mumber item the organization did not provide copies of client files maintained for dmp enrollees ag well ag non-dimp enrollees as requested in information_document_request number item the organization responded some contracts in storage non dmp s were not kent ‘the organization did not provide records stating the number of clients who a did net initially pay any portion of the requested fee for enroliment and b did not pay any portion of the requested fee for monthly services as requested in information_document_request number item the organization did not provide any details as to the certification process of the counselors or the name of the certifying organization as requested in information_document_request number item the organization did not provide copies of written counselor evaluations os requested in information_document_request number tem the organization did not provide copies of any reports on monitoring of counselor's phone calls as requested in information_document_request number tem the organization did not provide a log of in person interviews and or counseling sessions the counselors conducted during the year ended d2 as requested in information_document_request number item or in the event the web site was activity description the organization did not provide coples of any seripis and or job aids utilized by the counselors as requested in information_document_request number item the organization did not provide any reports generated from the web site as requested in information_document_request number rem ‘the organization did not provide copies of statistical dats compiled maintained or tracked pertaining to the orgenization’s web elie as requested in information_document_request number rem the organization did not provide a printout of each of their web site peges as they appeared during the year ending december revised the pages of the new version of the web site as requested in information_document_request munber tem the primary activity engaged in by o during the year under examination based on the additional information submitted was solicitation of clients to enroll in debt management plans hereinafisr dmips _ information_document_request number item requested date on the number of clients thar were enrolled in a dmp for the year ended dz the organization stated that there were clients enrolled information_document_request number tem requested information on the initial telephone call and if there was any discussion of any financial matters other than the potential enrollment of the client ina dmp the organization responded as follows yes discusgion of whether a dmp might enable them to pay their bills on their own and discussions of credit and how it will be affected and discussions of the contribation - information_document_request number hem requested information concerning what other counseling is provided in the event thet the potential client does not qualify for a dmp the organization basically stated that they will recomanend that the individual call a local attorney for help if they do not qualify or choose to participate im the dimp information_document_request number tem requested all documentation electronic or paper created when a client is contacted and enrolls ina dmp the organization responded to item by stating the following some contracts are in storage information_document_request number rem requested information on the certification process of the counselors and asked for a detailed deacription of the certification process and who the certifying organization is the organization responded that the counselors have hours of training they didn't provide any specifics on the training program informetion document request number item requested information on whether or not phone calls were monitored by supervisors and if eo requested copies of any monitoring reports prepared by supervisors the organization's respons stated that phone calls were monitored but there are no reports available information_document_request number item requested information on how offen the counselors receive writen verbal evaluations of their performance and on what qualities slements they are evaluated information_document_request number rem also requested copies of counselor evaluations the organization responded to nera stating that weekly verbal evaluations were given copies of counselor evaluations were not provided information_document_request nuraber item requested log of in person interviews and or counseling sessions that the counselors conducted for the year ended date the organization responded not applicable t jocumentation this request information_document_request mamber item asked to identify and explain each of the programs events and or activities the organization conducted during the year ended d2 including the relevant details such as the date and location the number of participants details of any fees charged the minimum requirements for client participation samples of forms letters and agresments used in connection with these programs identification of any co-spongors and the name of the chairpereon or members of the organizing committee the organization responded not applicable information_document_request number item requested a list of all event presenters and requested the training cash presenter had received the organization responded not applicable to this request information_document_request number itera requested copies of any syllabus agenda rosters sign in shects handouts videos or audio tapes distributed during the event and information on whether or not the participants were required to pay for materiale during the events otc the organization responded not applicable to this item information_document_request number jtem requested a proposed budget reflecting the future funding to be allocated to educational axtivities the organization responded that no future seminars will be held as the company is no longer in existence information_document_request number item requested data on a the number of clients in each of the educational programs at the beginning of the year and b the nuntber of clients in each of the educational programs at the end of the year the organization responded not applicable to this kem the organization did not provide any substantiation for any programs events or activities that may have been conducted during the year ended dz information_document_request munber item requested copiss of pamphlets brochures newsletters and other printed imerature about the organization the organization responded nat applicable to item information_document_request number tem requested to identify each of the programs that had received accreditation certification or licensing from any federal or state_agency educational_institution industry association or other organization and provide information on the certifying organization the date the certification was originally received and the date of the most recent review along with any avereditation letters or reports the organization responded none to this hem information_document_request mamber item requested information on the company's web site item also requested whether or not education was provided on the web site and who may access this information the organization responded that education web site was provided on the web site and anyone could access it they provided no documentation of this information_document_request number item requested a printout of each of the web site's pages as they appeared during the year ended d2 hem also requested printout’s of the new version of the web alte when it was introduced and the nature of the revision in the event the materials were revised the orgenizstion responded not applicable to item information_document_request number item requested a list of the statistical data compiled maintained or tacked pertaining to the web site the organization responded not applicable to hem information_document_request number item requested information on how frequently web site statistical data is compiled the organization responded not applicable’ to item information_document_request number item requested all reports generated from the web site during the year ended d2 the organization responded not applicable to item the home page contained a section what we do and listed the following reduce your monthly payment by almost reduce your interest rate as low as stop creditors harassing phone calls re-age past due accounts to improve credit rating and tate fees and over the limit charges will be waived when you're on the program there were no sectiong containing educational information on the web sile’s home page we were able to obtain a copy of the home page for o's web site from as the organization did not provide any printouts of thelr web site this page was dated ds and is attached the o web site contained sections for various subject areas including who are we online services financial center customer service get documents quick quote your privacy testirnonials loans and vou web search faqs and links some of these hinks had various drop_down menus containing sub areas corresponding to the tab selecting a certain subject area often provided a choice of sub areas however clicking on ont of these sub areas ar major sections did not allow this user to access any information we were only able to view the home page of the web site sec_5001 of the internal_revenue_code atates that every person hable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the seoretery may from time to time preseribe whenever in the judgment of the secretary it ig necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the dave secretary deems sufficient to show whether or not euch person is hable for tax uoder thig tide sec_6033 of the internal_revenue_code states in part that every organization_exempt_from_taxation under a shall keep such records render under oath such statements make such other returns and comply with such rulee and regulations as the secretary may from time ta time presoribe regulation requires ant exempt_organization to keep permanent books_and_records sufficient to show specific tems of gross_income receipts and disbursements and to substantiate the information required by internal_revenue_code sec_6033 regulation discusses retention of records and states the following the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long aa the contents thereof may become material in the administration of any internal revenue law section s01 a of the internal_revenue_code provides that an organization described in section dollar_figureo1 e is exempt from income_tax sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net eamings inure to the benefit of any private_shareholder_or_individual the tenn chariighle includes relief of the poor and distressed income_tax regs sec_1 - sec_1 g - a1 of the regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section fan organigation fails to meet either the organizational_test or the operational_test itis not exempt the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects gseful to the individual and beneficial to the community sec_1 1d in other words the owe components of education are public education and individual training sec_1 c -1 of the regulations provides that an organization will be sogarded as operated exclusively for one or more exempt purposts only if ii engeges primarily in activities thet accomplish one or more of such exempl purposes specified in section so1 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the mumber or importance of exempt will cause failure of the operations test us 726_us_279 better ig buren d c eo bk bf see spas i b ee educational_purposes include instruction or training of the individual for the purpose of - improving or developing hig capabilities and instruction of the meee on useful and reg s01 - dy in beger business burssu of beneficial subjects see washington d c inc v united siates u8 the sunnie court held that the presence ofa ak non-exempt purpose if substantisl in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the wade association hed an underlying commercial motive that distinguished its educational program from that carried out by a university sth ic rese d states 302_f2d_934 c2 cl the court considered the ate of ant organization tha provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securitics although the court noted that education is a broad concept and assumed for the sake of argument thet the organization hed an educational purpose it held that the organization had a significant nonexerapt commercial purpose that was not incidental 1o the educational purpose and was not entitled to be regarded as exempt the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 o b granted exemption te a s01 c organization whose purpose was to assist families and individuals with nancial i group inc vy commissioner 70_tc_392 the court found that a corporation formed to provide consulting services wes not exempt under section s01 c becouse its activities constituted the conduct of a wade or business that is ordinarily carried on by commercial ventures organized for profit is primary purpose wee not charitable educations nor scientific but rather cormmercial problems and to help reduce the incidence of personal bankruptcy re primary activity appears ic have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debs negotiated with creditors and set up debt repayment plans li did not restrict its services ta the needy f made no charge for the counseling services indicating they were separate from the ‘debt repayment arrangements made a nominal charge for monthly prorating aervices to cover postage and supplies por financial support it relied upon valuntary contributions from local businesses lending agencies and labor unions the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found thet the organization's financing did not resemble thal of a typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the general_public is only source_of_income was from fees for services and those fees were set high enough to recoup all projected casts and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee lees than enst and finally the corporation had failed to limit its chentele to organizations that were sec_301 c exempt oe oe organizations rev_rul 1969_2_cb_115 granted c status to an organization with two functions it educeted the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counaeling h established budget plans le debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge a3 well as providing education to the public the orgenization qualified for section so1 status af t ro dd d c ona the district c court for the fe district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 ci3 i fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - hgs ib for this ft charged no fee the court found thet the counseling programa were also educational and cheritable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the cess the court viewed the debt management and creditor intercession activities as incidental tw the ageacies’ principal fictions ag only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and thet i bad a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc vy united_states u s t c odl ia which the tects ane g cente eo pens wee ae es to abamis inv v united_states credit mer discussed paiedieely above ‘the organizations included in the above decision waived the monthly fkes when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such ag information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for theese organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and the united way outside the context of credit counseling individual counseling hes in a muraber of instances been held to be s tax-oxempt charitable activity revrul_78_99 c 1dollar_figure hee individual and group counseling of widows revrul_76_205 1976_1_cb_134 lee counseling and english instruction for iomigrants revrul_73_569 3973_2_cb_179 tfree counseling to pregnant women rey rul 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 ues of marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sald at a nominal charge crerwhelmingly the counseling activities deseribed in these rulings were provided free and the organizations were supported by contributions from the public the credit repair organizations act croa u s c el seg effective _ date imposes restrictions on oredit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c significantly section dollar_figure organizations ere excluded from regulation under the croa the croa define sec_2 oredit repair organization as a any person who uses any instrumentality of interstate coramerce or the muds to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied - purpose af- improving any consumer's credit meord credit history of oredit rating of i providing advice or assistance to any consumer with regard to any activity or service described in clause usc the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that fan entity communicates with consumers in any way about the consumers’ oredil situation it is providing service covered by the croa ip re nations credit management group llc f_supp 2d nding businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission cer sec_3 04g gby cer sec_64 section dollar_figure ci organizations are not subject_to this rule against cold-calling because organizations are exempt from reguistion under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes ‘the primary activity of o wus not educational or charitable as defined under the infernal revenue code its regulations or other lege precedent the primary activity wes the enrollment of debtors in debt management plans the operations of o wers not consistent with organizations described in sec_501 c of the internal_revenue_code and its exeraplion should be revoked was not engaged primarily in activities that accomplish an exempt_purpose the organization operated to serve a substantial non-exempt purpose ‘the purpose of o's activities differs substantially from those of the organizations in revrul_64_299 rev_rul and consumer credit cou seling service of alsbers inc v us in this case o engaged in minimal activities which furthered an exempt_purpose the majority of income for the yeer ended d2 was derived from barollment fees monthly fees and fair share revenue all of these fees were generated from the operation of the dabt management program dmp the organization did not provide records documentstion and substantiation for various items which were requested in information document requests and lacked specific books_and_records to substantiate mowy of the activities it claimed to perform inchiding counseling and education during the year under examination the organization provided no records io substantiate thelr claim that counseling was performed for hs clisnts during the year under examination the organization provided no records to substantiate any seminars classes outreach or any other educational activities there is nb evidence to substantiate that the primary activity of the organization was education and outreach when the primary activities were placing individuals in debt management plans there was no documentation provided to eubstantlate that any educational counseling or followup was performed by q with their clients the educational requirement of sec_501 was not met during the year under audit as no documentation was furnished to substantiete that any educational activities or events took place there was also no information provided to substantiate that any educational counseling of individuals took place either in person or on the telephone be client files were provided records were not provided with respect to seminars including cutlines sylishus rosters of attendees sign in sheets of participants or any other related documentation regulation dealing with retention of records states the following the books_or_records required by this section shall be kept at all times available for inspection by suthorized internal revenue officers or employees and shall be retained so long as the contents thereof may becoms material in the administration of any internal revenue lew in addition o had a substantia non-exempt purpose of selling a product the debt management plan o was not furthering any charitable or educational purpose by offering a debt management plan in summary o was not operated exclusively for educational or for any other exempt purposes within the meaning of section dollar_figure c g of the internal_revenue_code sines ite primary activity was the sale of debt menagement plans dmp s o did not engage primarily in activities which accomplish an exempt_purpose more than an insubstantial part of the activities of o were in firtherance of non-exempt purpose the organization did not provide records documentation and substantiation for various items which were requested in information document requests and lacked specific books_and_records to substantiate many of the activities it claimed to have performed especially in the areas of counscling and education section a of the internal_revenue_code as stated previously states in part that every organization_exempt_from_taxation under a shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the seeretsry may from time to time preseribe regulation requires an exempt_organization to keep permanent books nod records sufficient to show specific items of gross_income receipts and disbursements and to substantiate the information required by internal revere code sec_6033 regulation retention of records states the following ths books_or_records required by this section shall be kept at all times available for inspection by suthorized internal revenue officers or employess and shall be retained so long as the contents thereof may become material in the administration of any intemal revenue law the amount of time devoted to education and outreach activities was very minimal compared to o's primary activity of setting up debt management plans there was no documentation provided on any counseling activities educational workshops gemminars outreach or any other educational programs o was unable to substantiate any educational or outreach activities it conducted during the year ended d2 sould not provide copies of any client files for individual’s who were enrolled in dmp’s stated that files were not kept for individuals who were not enrolled in a omp o did not provide copies of any written counsslor evaluations or logs of any in person interviews and or counseling sessions conducted during the year ended dz 1g accordingly it is determined that is not an organization deseribed in section s01 and jg not exempt from federal_income_tax under sec_301 of the internal_revenue_code the organization should be revoked effective d9 iy redection legend o organization d1 date i dz date z a3 gate d4 date ds date dollar_figure dg date date ds date date a aldresa officer officer officer officer os officer officer si state dollar_figure state eo unrelated c organization b limited_liability corporetion ig
